    Case: 1:19-cv-02156 Document #: 90 Filed: 03/16/20 Page 1 of 3 PageID #:2048



5544 BSP WB179

                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

KIMIKO SUZUE, as Special                    )
Administrator for the ESTATE OF             )
GINZABURO SUZUE, deceased,                  )
                                            )      Case No.       19 CV 2156
                       Plaintiff,           )
       v.                                   )      Honorable Charles P. Kocoras
                                            )
ANTHONY BAUMGART and JOHN                   )      Magistrate Judge Sheila M. Finnegan
BAUMGART,                                   )
                                            )
                       Defendants.          )

                     DEFENDANTS’ RULE 26(a)(2)(C) DISCLOSURES

       NOW COME Defendants, ANTHONY BAUMGART and JOHN BAUMGART, by and

through their attorneys, PURCELL & WARDROPE, CHTD. and for their Rule 26(a)(2)(C)

disclosures, state as follows:

               Mundelein Police Department Police Officers, including:
               Peter Ahern, Crash Reconstruction Officer
               Officer Israel Hernandez
               Officer Jacob Vekemans
               Officer Eric Chrabot
               Officer Phil Rathke
               221 N Lake St.
               Mundelein, IL 60060

        These witnesses are expected to testify and render opinions regarding the occurrence
identified in the pleadings (“Occurrence”) based on their knowledge, skill, experience, training
and education as police officers and their investigation of the Occurrence. They are expected to
testify regarding their knowledge of, observation of, and familiarity with the scene, before and
after the Occurrence; their knowledge and observation of the scene, objects involved in the
Occurrence, evidence, parties and witnesses; their conversations with and statements taken from
parties and/or witnesses at the scene and in follow up interviews and conversations; their
investigation of the Occurrence and any conclusions and/or opinions formulated as a result. They
are expected to testify regarding the contents of the police report and consistent with all
testimony given at their discovery depositions, if taken.
   Case: 1:19-cv-02156 Document #: 90 Filed: 03/16/20 Page 2 of 3 PageID #:2049




               Major Crash Assistance Team of Lake County members, including:
               Deputy Commander Adam M. Hyde, Lincolnshire Police Department
               Officer Brian Foster, Deerfield Police Department
               Officer Michelle Hernandez, Round Lake Police Department
               Officer Steven Flasch, Lindenhurst Police Department
               Sergeant Andrew Gillespie, Vernon Hills Police Department
               Officer Peter Ahern, Mundelein Police Department
               Officer Eric Chrabot, Mundelein Police Department
               Officer Scott Clark, Mundelein Police Department
               Officer Steve Sandacz, Round Lake Beach Police Department
               Reserve Deputy Stan Taylor, Lake County Sheriff Department

        These witnesses are expected to testify and render opinions regarding the Occurrence
identified in the pleadings based on their knowledge, skill, experience, training and education as
police officers, traffic reconstruction specialists, and members of the Major Crash Assistance
Team of Lake County, and their investigation of the Occurrence. They are expected to testify
regarding their knowledge of, observation of, and familiarity with the scene, before and after the
Occurrence; their knowledge and observation of the scene, objects involved in the Occurrence,
evidence, parties and witnesses; their conversations with and statements taken from parties
and/or witnesses at the scene and in follow up interviews and conversations; and their
investigation of the Occurrence and any conclusions and/or opinions formulated as a result. They
are expected to testify regarding the contents of the Major Crash Assistance Team Report and
consistent with all testimony given at their discovery depositions, if taken.


               Mundelein Fire Department EMS personnel, including:
               Ed Anderson
               Brian Haag
               Ryland Marchioni
               Scott Huber
               Walter Prestel
               Dave Myers
               Gil Rubio
               Matthew Carey
               Steven D’Incognito
               Kevin Miller
               1000 N. Midlothian Rd.
               Mundelein, IL 60060

        These witnesses are expected to testify and render opinions based on their background,
training, education and experience as fire fighters and emergency medical technicians, and their
care and treatment of decedent Ginzaburo Suzue after the Occurrence. They are expected to
testify regarding their care, treatment, assessment and prognosis of the decedent following the
Occurrence; the subject matter identified in the Mundelein Fire Department EMS records,
examinations, notes and correspondence relating to the care, treatment assessment and prognosis
    Case: 1:19-cv-02156 Document #: 90 Filed: 03/16/20 Page 3 of 3 PageID #:2050




of the decedent; their knowledge of treatment rendered to the decedent by other medical treaters;
and consistent with any testimony given at their discovery deposition.


                Dr. Valerie Schmidt
                Advocate Condell Medical Center
                801 S. Milwaukee Ave.
                Libertyville, IL 60048
                c/o Marc Benjoya
                Cassiday Schade LLP
                1870 Winchester Rd., Suite 148
                Libertyville, IL 60048

       Dr. Schmidt is expected to testify and render opinions based on her background, training,
education and experience, and her care and treatment of decedent Ginzaburo Suzue after the
Occurrence. Dr. Schmidt is expected to testify regarding her care, treatment, assessment and
prognosis of the decedent following the Occurrence; the subject matter identified in the medical
records, films, examinations, notes and correspondence relating to her care, treatment assessment
and prognosis of the decedent; her knowledge of treatment rendered to the decedent by other
medical treaters; and consistent with any testimony given at her discovery deposition.


                                                    Respectfully submitted,


                                                           s/Amy E. Frantz
                                                    Amy E. Frantz
                                                    Bradford S. Purcell
                                                    Attorneys for Defendants
PURCELL & WARDROPE, CHTD.
10 South LaSalle Street, Suite 1200
Chicago, IL 60603
(312) 427-3900
BSP@pw-law.com
Attorney No. 6196812
AEF@pw-law.com
Attorney No. 6312526
